Citation Nr: 0327638	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for numbness of the arms 
and the left hand claimed as secondary to electrical shock 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
February 1969 to January 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the Waco, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2002, the veteran testified at a Decision Review 
Officer hearing.  A transcript of the hearing is of record.


REMAND

The veteran contends that he has numbness of the arms and 
left hand secondary to an electrical shock he sustained in 
service.  At his August 2002 hearing, he testified that while 
working as a welder aboard ship, he sustained an electrical 
shock from a miswired tool.  He alleges he was seen at 
sickbay for evaluation following this incident.

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran has not been adequately notified of the 
VCAA and how it applies to his present appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.
In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  
 
The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

The available service medical records do not show the veteran 
was treated for an electrical shock during service.  There 
also is no mention of diagnosis of, or treatment for, 
numbness in the arms or left hand.  

In a letter in March 2003 the veteran requested his medical 
records be obtained from the USS Hornet CVS-12, the USS 
Benington CV-20, and the USS Oriskany CVA-34.  In a March 
2001 letter, he requested a copy of a February 28, 2001 dated 
medical record from the Temple, Texas VAMC.  At his August 
2002 hearing he testified that he first suffered numbness in 
his arms and left hand in the early 1990s, and was treated 
for the condition in a VA hospital.  The Board notes that 
while his service medical records include records from the 
USS Hornet and the USS Oriskany, there is no record of the 
specific incident the veteran identifies.  As the search for 
that record has not been exhaustive further development is 
indicated.  Likewise, the veteran has indicated that he was 
first seen by VA in the early 1990s.  Records of that 
treatment, as well as any VA records since February 2001 are 
not in the claims file.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the record and send an 
appropriate letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  The RO 
should advise him of the evidence necessary to 
substantiate his claims, what the evidence now 
shows, what evidence he is to provide, and what 
evidence VA will attempt to obtain.  He should 
also be asked specifically to identify the Navy 
ship aboard which he was serving when he 
sustained the alleged the electrical shock, and 
the approximate date when it occurred (or, at 
least within a 90-day period).  He should be 
advised that this information is critical to any 
further assistance VA may provide in the 
development of his claim.  He should be notified 
that notwithstanding any previous notifications, 
a year is afforded for response to VCAA notice.

2.  The RO should obtain the veteran's service 
personnel records, specifically those indicating 
the periods of service aboard specific U.S. Navy 
vessels.  If those records are consistent with 
the information the veteran provides in response 
to #1 above, the RO should arrange for 
verification of the alleged electrical shock 
incident, including from sickbay records and 
ships logs.  

3.  The RO should also ask the veteran to specify 
which VA hospital provided him treatment in the 
early 1990s.  Records of that treatment should be 
obtained, as well as any VA treatment records 
from the Temple, Texas VAMC since January 2001.  
The veteran should be provided copies of any 
records located that he has requested.  

4.  If the electrical shock incident the veteran 
has described is confirmed (to any degree) by any 
official records, he should be scheduled for a VA 
neurological evaluation to establish whether it 
is as least as likely as not that any numbness or 
loss of sensation he has in the arms and left 
hand is due to an electrical shock in service 
(vs. any other factors).  The veteran's claims 
folder must be available to the examiner for 
review in conjunction with the examination.  The 
examiner should explain the rationale for any 
opinion given.  

5.  The RO should then review the matter on 
appeal.  If the benefit sought remains denied, 
the veteran and his representative should be 
furnished an appropriate supplemental statement 
of the case and afforded the opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


